     Case 1:18-cv-01375-NONE-SAB Document 44 Filed 06/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   CHRISTOPHER ALLAN TOBIN,                                Case No. 1:18-cv-01375-NONE-SAB
11                        Petitioner,                        DEATH PENALTY CASE
12           v.                                              ORDER GRANTING PETITIONER’S
                                                             UNOPPOSED MOTION FOR EXTENSION
13   RONALD DAVIS, Warden of San Quentin                     OF TIME TO FILE MOTION FOR STAY
     State Prison,                                           AND ABEYANCE
14
                          Respondent.1                       (ECF No. 43)
15

16

17

18

19           Before the Court is a motion brought by Petitioner, through counsel, Assistant Federal

20   Defenders Samuel Sweeney and Karl Saddlemire, to extend the deadline for filing his motion for

21   stay and abeyance pursuant to Rhines v. Webber, 544 U.S. 269 (2005) from June 26, 2021 to

22   August 27, 2021. This extension of time is necessary due to Mr. Sweeney’s responsibilities in

23   other matters, Mr. Saddlemire’s recent substitution- in as appointed co-counsel and consequent

24   need to familiarize himself with the proceeding, and the California Supreme Court’s anticipated

25   July 2021 decision in In Re Friend, S256914 providing guidance on the nature and scope of

26   claims that remain suitable for a successive California habeas petition.

27
     1
      Ron Broomfield, Acting Warden of San Quentin State Prison, is substituted for Ronald Davis, former Warden of
28   San Quentin State Prison, pursuant to Federal Rules of Civil Procedure 25(d).
                                                            1
     Case 1:18-cv-01375-NONE-SAB Document 44 Filed 06/17/21 Page 2 of 2


 1            Mr. Sweeney represents that counsel for Respondent, Deputy Attorney General Galen

 2   Farris, does not object to the requested extension.

 3            The court finds good cause to grant the instant motion.

 4            Accordingly, Petitioner’s unopposed motion to extend the deadline for filing his motion

 5   for stay and abeyance pursuant to Rhines (ECF No. 43) is granted to and including August 27,

 6   2021.

 7
     IT IS SO ORDERED.
 8

 9   Dated:     June 16, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
